Davis, Judge,
dissenting in part:
I disagree with the court’s holding that the decision in 97 Ct. Cl. 613 (1942), cert. denied, 318 U.S. 789 (1943), is res *250adjudicata of the Fifth Amendment taking claim now presented by the Sioux Nation.1
It is not easy to apply the general principles of former adjudication to this court’s decision in 97 Ct. Cl., and both sides can readily cite different parts of that opinion which appear to support the respective positions. The key, as I see it, is that the 1942 court separated an Indian Fifth Amendment claim into two distinct parts — the first being whether there was any “taking” or “misappropriation” at all, and the other being the amount of compensation to be paid by the Government for the “taking.” The court thought it had power, under the normal jurisdictional act, to determine the former issue but, in considering whether the constitutional measure of “just compensation” had been paid for the “taking”, the court felt that it had no competence to weigh or take account of the consideration given the Indians by the United States unless the special jurisdictional act so provided in explicit terms — which in this instance it did not. On this view, the court refused to assess at all the money or value given by the Government in exchange for the Black Hills. It would not decide, because it believed it could not, whether or not this consideration amounted to “just compensation.”
The rule we apply today is quite different. In Indian Fifth Amendment cases, we now take account of, and assess, tha consideration given by the United States in deciding whether “just compensation” has been given. Three Affiliated Tribes of the Fort Berthold Reservation v. United States, 182 Ct. Cl. 543, 390 F. 2d 686 (1968); Klamath and Modoc Tribes v. United States, 193 Ct. Cl. 670, 689 n. 25, 436 F. 2d 1008, 1017 n. 25, cert. denied, 404 U.S. 950 (1971); Confederated Salish and Kootenai Tribes v. United States, 193 Ct. Cl. 801, 805, 437 F. 2d 458, 459-60 (1971). For purposes of res judicata, the formal issue thus becomes whether this is simply a change, since 1942, in the substantive law of just compensation for Indians or whether it is attributable to a liberalized view of the authority given the courts by the jurisdictional statutes consenting to suit against the United States on Indian Fifth Amendment claims.
*251This is a difficult question to answer but I prefer the latter response — the so-called “jurisdictional” response2 — mainly because, in my view, that is the stance taken, on the whole, by the 1942 court. The opinion repeatedly ties its refusal to assess or weigh the consideration (given by the United States) directly to the particular jurisdictional act. See 97 Ct. Cl. at 616 (this forms part of the court’s opinion, as is made clear by the foreword, on the same page, to the findings of fact), 657-58, 658, 666, 668, 670, 681, 681-82, 682-83, 683, 685. The court also spends some time emphasizing the strict construction to be given to special jurisdictional statutes. See 97 Ct. Cl. at 663-65, 682. Implicit in the whole opinion seems to be the notion that, except where consent to suit is given without qualification for suits against Government corporations (97 Ct. Cl. at 664-65), there is both a general presumption against suability of the United States, and also a special presumption against opening up, for judicial scrutiny, Indian claims challenging a congressional policy deemed at the time to be for the welfare of the Indians (97 Ct. Cl. at 665). The court’s position was that “when Congress has desired to open up [the latter type of] claims * * * it has used language clearly indicating that purpose” (Ibid.).
This symbiotic relationship between the terms of the jurisdictional act and the court’s right to inquire into the extent and adequacy of the consideration is brought out, I think, by two sections toward the close of the 1942 opinion. In one the court says (97 Ct. Cl. at 681-82):
Plaintiff’s position in substance is that one party to a proposed transaction cannot legally fix the terms or consideration and force the other party to accept them. This is true in transactions between private parties dealing at arm’s length and on terms of equal authority, but this legal proposition does not follow in dealings between the Government and Indian Tribes so as to enable the Indians to question in a legal proceeding the policy, wis*252dom, or authority of Congress, u/nless Congress has clearly granted to the Indians the right to do so [emphasis added]. In our opinion this has not been done for “the [jurisdictional] act grants a special privilege to the plaintiffs and is to be strictly construed and may not by implication be extended to cases not plainly within its terms” — [citing cases]. To hold otherwise, it would be necessary for us to go back of the acts of August 15,1876, and February 28,1877, and inquire into the policy as well as the judgment and wisdom of Congress which prompted it to act as it did and, therefore, adjudicate and render judgment either for or against the Indians on a moral claim. We cannot find that authority in the jurisdictional act.
The second excerpt reads as follows (97 Ct. Cl. at 683-84):
In reaching this conclusion we have kept in mind the principle of law that while the government always has the right to take or appropriate any private property for a public use, if it does so, without claim of title and without compensation, there arises an implied contract under the Fifth Amendment, and, therefore, a legal claim for just compensation. * * * But before this general rule is applicable to Indian cases, consideration must be given to the question of policy and the extent of the plenary authority of Congress to legislate in such a way as it deems proper with reference to the management and control of the property and affairs of the Indian tribes and the extent to which consent to be sued has been granted [emphasis added], as well as to the circumstances and conditions under which an implied contract will arise under the Fifth Amendment, The facts must show not only that there has been a “taking” or “misappropriation” by the Government of land or property of the tribe under such circumstances as will give rise to an implication of .a promise or undertaking to make “just compensation” [citing case] but that Congress has, by the jurisdictional act, which speaks only of legal claims, opened up the question of the fairness of what was done or of the adequacy of the consideration paid, and has authorized the court to determine, adjudicate, and render judgment accordingly [emphasis added].
True, the opinion speaks, in the first of these excerpts, of “a moral claim.” But this seems to me to be because the court automatically equates claims which cannot be vindicated under .the jurisdictional act — because that act should not be read as authorizing an inquiry into fairness of con*253sideration — as ■ necessarily “moral” claims. That does, .not mean that, in the court’s eyes, these claims would fail under the Fifth Amendment if full consent had been given. The latter part of the second excerpt clearly separates the issue of a Fifth Amendment “taking” from that of an inquiry into fairness — r-and requires that Congress authorize both aspects, “The facts must show not.only that there has been a ‘taking’ or ‘misappropriation’ by the Government of land or property of the tribe under such circumstances as will give rise to an implication of a promise or undertaking to make ‘just compensation’ [citing case], but that Congress has, by the jurisdictional act, which speaks only of legal claims, opened up the question of the fairness of what was done or of the adequacy of the consideration paid, and has authorized the court to determine, adjudicate, and render judgment accordingly” [emphasis added]. A separate, special authorization in the jurisdictional act to go into the fairness of the compensation seems to be required. The court, in a word, thought it had the jurisdiction to decide whether there had been a “taking” but no jurisdiction to determine whether the compensation paid by the Government was “just.”3.
In the end, the best I can make of the 1942 opinion is that the terms of the jurisdictional act were so entangled in the court’s mind with its-ultimate determination adverse to the Indians on the Fifth Amendment claim that the Government should fail in its current defense of res judicata. The “jurisdictional” component seems to me to have been too large a factor in the 1942 holding to preclude the Nation from its *254right to show now that the acquisition of the Black Hills was a Fifth Amendment taking, without just and adequate compensation, rather than merely a violation of fair and honorable dealings. I am not persuaded that in 1942 the Indians had the opportunity to present their Fifth Amendment claim to a tribunal which deemed itself fully empowered to decide all aspects of that demand on their merits.4

 I concur In the court’s other rulings, including that the United States is not precluded from raising the defense of reg judicata.


 If the 1942 decision was based on a lack of jurisdiction In this court, under the then special jurisdictional act, to take account of the consideration transferred by the Government, res judicata Is inapplicable because, in that case, the earlier court would have felt precluded by a lack of jurisdiction from delving into one of the significant elements of the Fifth Amendment claim. See A.L.I., Restatement of the Law Second Judgments, Tent. Draft No. 1, i 48.1 (1) (a), 5 61.2(1) (c), pp. 45, 123,127-130 (1973).


 The same theme seems to be reflected at the beginning of the opinion when the court says (97 Ct. Cl. at 657-58) :
“If the lands or other property rights of plaintiff were misappropriated or taken by the United States in violation of the treaty of .1868, and contrary to the authority which Congress possessed under the treaty and the law governing the rights of the parties, without the payment of compensation therefor and under such circumstances as to give rise to an implied contract to pay just, compensation for the property taken contemporaneously with the misappropriation or taking, plaintiff is entitled to recover. But if, under the circumstances disclosed by the record, Congress acted within the limits of its authority under the law and the treaty in acquiring the lands and hunting rights for which it made compensation, the plaintiff is not in our opinion entitled under the terms of the jurisdictional act to recover [emphasis added].”
Note that the court separates the case in which Congress pays no “com. pensation” from that in which it does pay some “compensation,” without suggesting that the court can, under this jurisdictional act, decide whether the “compensation” paid was “just.”


 Since the court does not reach the question of whether, res judicata aside, the acquisition would be such a “taking” without just compensation, I do not reach or discuss that Issue.